PER CURIAM.
Appellant, Karen Boehmer (“mother”), appeals an order entered by the Circuit Court of the County of St. Louis granting respondent’s, David Kopfensteiner (“father”), motion to modify a prior dissolution decree with respect to child custody whereby it transferred physical and legal care of the parties’ minor child to father. Father filed a motion to dismiss mother’s appeal which was taken with the case, and which is herein denied. We affirm.
We have reviewed the briefs of the parties and the legal file and find the order of the circuit court is supported by substantial evidence, is not against the weight of the evidence and no error of law appears. As we further find no jurisprudential purpose would be served by a written opinion, we affirm the circuit court’s order pursuant to Rule 84.16(b).